Detailed Action

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of Group I, Species I in the reply filed on 02/24/2022 is acknowledged.  The traversal is on the ground(s) that applicant submits that it should be no undue burden on the examiner to consider all claims in a single application.  This is not found persuasive because
The inventions are distinct because the gate conductors and word lines could be formed in a selectively formed pattern without “partially etching the conductor layers to form a plurality of gate conductors and a plurality of word lines” as required by claim 6. There would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply: the inventions have acquired a separate status in the art in view of their different classification; the inventions have acquired a separate status in the art due to their recognized divergent subject matter; the inventions require a different field of search (for example, searching different classes/subclasses or electronic resources, or employing different search  queries); the prior art applicable to one invention would not likely be applicable to another invention; the inventions are likely to raise different non-prior art issues under 35 U.S.C. 101 and/or U.S.C. 112, first paragraph.
The requirement is still deemed proper and is therefore made FINAL.

Claims 6-9 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected group and /or species, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 02/24/2022.

Claim Rejections - 35 USC § 112

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same,  and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-5 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  

Regarding claim 1, the claim recites “a plurality of multi-layer stripes, constituted by” “a first insulating layer formed on the first semiconductor layer and a second semiconductor layer formed on the first insulating layer” and “a plurality of recesses being formed at the first insulating layer” in lines 15-16 and 18-19 and further includes limitations drawn to for example “a gate oxide/dielectric layer” for example however in the device as described in the specification the first insulating layer 32 that exist in Figs. 13-14 page 15 lines 15-17 is removed in the step shown in Fig. 15-16 and described on page 16 lines 19-24, before claimed components such as the gate oxide/dielectric layer 264, see Figs. 17-18 are formed. So that a device with both the first insulating layer and components such as the gate oxide/dielectric layer together are not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.


Regarding claims 2-5, the claims are dependent on and require all the limitations of claim 1 and are therefore rejected for the same reason as claim 1.


Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Wang et. Al. (US 20200303380 A1) teaches in Figs. 18A-18B, Cho et. Al. (US 20180069117 A1)  teaches in Figs.14A-14C and Ramaswamy (US 10388658 B1) in Fig. 1 each teach a device similar to applicants disclosed invention.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to AARON J GRAY whose telephone number is (571)270-7629.  The examiner can normally be reached on Monday-Friday 9am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Toledo Fernando can be reached on 5712721867.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/AARON J GRAY/Examiner, Art Unit 2897